Citation Nr: 1817780	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from September 2004 to February 2005, March 2007 to December 2007, December 2009 to January 2011 and May 2013 to September 2013.  The Veteran received multiple awards and medals including the Naval Reserve Meritorious Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for entitlement to service connection for tinnitus, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus, which he asserts is related to service.  At a January 2018 Board hearing, the Veteran testified that he was exposed to loud noises during service as a mechanic for heavy equipment at construction sites in combat zones.  The Veteran testified that he first noticed occasional ringing in his ears in 2007 during his first deployment; he noticed chronic ringing in his ears after his return from his second deployment in 2011, and it has been the same since his discharge from service.  He also testified that he did not know that the ringing in his ears was tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran served in the United States Navy from September 2004 to February 2005, March 2007 to December 2007, December 2009 to January 2011 and May 2013 to September 2013.  Service treatment records are silent as to any complaints, treatment or clinical diagnosis for tinnitus.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that his tinnitus had its onset in service and has continued to the present day; service connection for tinnitus is warranted.

Tinnitus claims may be supported by evidence of a continuity of symptomatology or on a presumptive basis.  The Veteran asserts he experienced tinnitus during his time in service and he continued to experience tinnitus following service to the present day.  He is competent to report his symptoms of tinnitus, such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The Board finds the Veteran to be credible at his hearing.  In this regard, the Veteran essentially contends that his tinnitus has been "chronic and continuous since discharge."  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).  Tinnitus, unlike hearing loss, is a disorder that is readily observable by laypersons, is subjective in nature, and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2).

Therefore, the Board finds that the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection.  Accordingly, the benefit-of-the-doubt doctrine is for application; the Board finds that the Veteran's tinnitus began in service and has continued to the present day; and service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



REMAND

I. Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is related to service.  At a January 2018 Board hearing, the Veteran testified that he was exposed to loud noises during service as a mechanic for heavy equipment at construction sites in combat zones.  The Veteran testified that he first noticed he had problems with his hearing during his second deployment; and his hearing loss has been the same since his discharge from service.  The Veteran testified that he had an audiogram done in 2015; however, the audiologist was not aware of the Veteran's MOS in service.

An October 2010 service treatment record reflects that the Veteran was stationed in Kandahar, Afghanistan from December 2009 to November 2010.  The record reflects that the Veteran may have been exposed to environmental hazards in Afghanistan, including exposure to harmful noise levels.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's bilateral hearing loss, to include whether the Veteran's bilateral hearing loss was related to service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.


II. Right Knee Condition

The Veteran asserts that his right knee condition is related to service.  At a January 2018 Board hearing, the Veteran testified that he noticed that he had problems with his right knee during a four to five mile run in formation in 2005.  The Veteran continued to run despite the pain, and noticed during marching practice later that night that his knee was not moving correctly, and he was sent to medical the next morning.  The Veteran testified that a VA provider has prescribed the Veteran with over-the-counter medication as needed to treat his knee condition.

A January 2005 service treatment record reflects a diagnosis of right knee sprain.  X-rays of the Veteran's right knee were negative.  The Veteran reported right knee pain, but did not report any trauma to his knee.  He was placed on light duty for four days, and was prescribed over-the-counter medication as needed to treat his knee condition.  A November 2009 Report of Medical History reflects that, the Veteran reported that he sprained his knee in 2005 in "A" school.  A February 2014 Report of Medical History reflects that, the Veteran reported that he had knee trouble, and experienced right knee pain from time to time.

In light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's right knee condition, to include whether the Veteran's right knee condition was related to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.

III. Missing Records

The Board notes that during the January 2018 Board hearing, the Veteran testified that he has had received medical treatment from the VA related to his bilateral hearing loss and his right knee condition.  The claims file currently does not contain VA treatment records relating to treatment of the Veteran's bilateral hearing loss or his right knee condition.  On remand, the AOJ should ensure that all outstanding VA treatment records are obtained and associated with the record on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding private and VA treatment records relating to treatment of the Veteran's bilateral hearing loss and right knee condition.  The AOJ should ensure that the Veteran's complete private and VA treatment records are obtained and associated with the record on appeal.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's bilateral hearing loss.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current hearing loss manifested during service, that sensorineural hearing loss was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the following:

i. the Veteran's reported MOS and his exposure to loud noises in service;

ii. the Veteran's reported complaints and treatment of hearing loss since service.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of his hearing loss to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's right knee condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current right knee condition manifested during service, that arthritis of the right knee was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the following:

i. the January 2005 service treatment record, which reflects a diagnosis of right knee sprain;

ii. the November 2009 Report of Medical History, which reflects that the Veteran reported that he sprained his knee in 2005 in "A" school;

iii. the February 2014 Report of Medical History, which reflects that the Veteran reported that he had knee trouble, and experienced right knee pain from time to time;

iv. the Veteran's reported complaints and treatment of a right knee condition since service.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of his right knee condition to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


